                          Case 1:21-mj-00440-GMH Document 5 Filed 06/11/21 Page 1 of 1


AO 442 (Rev. 11 'l l) Arrest Wai rant




                                             United States District Court
                                                                       for the


                                                               District of Columbia


                     United States of America
                                   V.



                Savannah Danielle McDonald
                                                                        ) Case; l.21-rTij-00440
                                                                        ) Assigned lo: Judge Harvey, G. Michael
                                                                        ) Assign Date; 5/20/2021
                                                                        ) Description: COPvIPLAINT VV/ARREST WARRANT

                                OefciukifU                               > AS-AS A AAA.Act
                                                           ARREST WARRANT                                                               <=s           cr
                                                                                                                                                 •less *
                                                                                                                                                      CO
To;       Any authorized law enforcement officer                                                                                       c—        o’
                                                                                                                                                 os:

                                                                                                                                       —         rn ;r3
          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unneccssafSpdcl^jij^
                                                                                                                                                 m
hiame ofperson lo he arresieil)         Savannah Danielle McDonald                                                                     IP

who is accused of an offense or violation based on the following document hied with the couit:                                                   O
                                                                                                                                                     CO
                                                                                                                                                    "c:
Q Indictment                □ Superseding Indictment            O Information       □ Su perseding Information              33. Compel!t            O


O    Probation Violation Petition                O Supervised Release Violation Petition      □ Violation Notice             □ Order of the Court


This offense is briefly described as follows;

18   U.S.C.    §   1752(a)(1) - Entering and Remaining in a Restricted Building or Grounds
18   U.S.C.    §   1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds
40   U.S.C.    §   5104(e)(2)(D) - Disorderly Conduct in a Capitol Building
40   U.S.C.    §   5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building
                                                                                                                Digitally signed by G. Michael
                                                                                                                Harvey
                                                                                    }
Date;                                                                                                           Date: 2021.05.20 16:45:34 •04'00'
                   05/20/2021
                                                                                                Issuing officer '.v signa/iire


City and state:                         Washimiton. D.C.                          G. Michael Harvey, U.S. Magistrate Judge
                                                                                                  Primed name and litle



                                                                      Return


          This warrant was received onjdaiej                Db^             , and the person was arrested on (date)
at Icily andsraiej       A                   /

                                                                                                 A


Date:
                   ( A'UL
                                                                                              . Irres/ing officer's signalure
                                                                                        (

                                                                                            Af                                       X\
                                                                                                  Primed name and title
